IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,771-02


                      EX PARTE ROBERT LEE DELACRUZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 6179-A IN THE 100TH DISTRICT COURT
                           FROM CHILDRESS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to possession of a controlled substance in exchange for seven years’

deferred adjudication community supervision. He was later adjudicated guilty and sentenced to fifty

years’ imprisonment. The Seventh Court of Appeals dismissed his appeal at Applicant’s request.

Delacruz v. State, No. 07-18-00017 (Tex. App. — Amarillo July 17, 2018) (not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On November 4, 2020, this Court remanded this matter to the trial court to obtain affidavits

and findings addressing Applicant’s claims of ineffective assistance of counsel and involuntary plea.

On November 29, 2021, this Court received the supplemental record after remand.                   The
                                                                                                       2

supplemental record included findings of fact and conclusions of law from the trial court, which

made reference to an affidavit from trial counsel. However, that affidavit was not included in the

supplemental record.

        On December 2, 2021, this Court ordered the district clerk to supplement the record by either

forwarding to this Court a copy of trial counsel’s affidavit, or certifying in writing that the affidavit

is not part of the record. The clerk was ordered to respond within thirty days from the date of the

order but the clerk has not responded to this Court's order.

        We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with a copy of trial counsel’s affidavit and any other relevant documents, including

any other affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts

from hearings and depositions. See Tex. R. App. P. 73.4(b)(4). The trial court shall respond within

thirty days from the date of this order. Any extensions of time must be requested by the trial court

and obtained from this Court.



Filed: April 13, 2022
Do not publish